TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 5, 2021



                                     NO. 03-21-00002-CV


                                 Michelle Vorwerk, Appellant

                                                v.

                       Texas Department of Criminal Justice, Appellee




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, TRIANA, KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on December 3, 2020.

Michelle Vorwerk has filed an unopposed motion to dismiss the appeal, and having considered

the motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.